Affirmed by unpublished PER CURIAM opinion.
PER CURIAM:
Warren R. Folium appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his employment discrimination complaint. We have reviewed the record and find no reversible error. Accordingly, we *406affirm for the reasons stated by the district court. Follum v. North Carolina State Univ., No. 5:08-cv-00526-FL, 2009 WL 2869927 (E.D.N.C. Sept 2, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.